Exhibit 10.1
( MALLESONS STEPHEN JAQUES LOGO) [h76948h7694802.gif]
Call Option Agreement
Marley Holdings Pty Limited ACN 051 913 387 as trustee for the Maloney Family
Trust (“Shareholder”)
PTI Holding Company 2 Pty Limited ACN 146 700 487 (“Optionholder”)
Mallesons Stephen Jaques
Level 61
Governor Phillip Tower
1 Farrer Place
Sydney NSW 2000
Australia
T +61 2 9296 2000
F +61 2 9296 3999
DX 113 Sydney
www.mallesons.com

 



--------------------------------------------------------------------------------



 



Call Option Agreement
Contents

              1  
Call Option
    2      
 
        1.1  
Grant of option
    2   1.2  
Conditional on FIRB approval
    2   1.3  
Right to dispose of shares not affected
    2   1.4  
No dealing in Option Shares
    2   1.5  
Right to vote shares not affected
    3      
 
        2  
Exercise
    3      
 
        2.2  
Call Option Notice
    3   2.3  
Time of exercise
    4   2.4  
Sale and purchase
    4   2.5  
Transfer free from encumbrances
    4      
 
        3  
Completion
    4      
 
        3.1  
Time and place of Completion
    4   3.2  
Steps to occur at Completion
    4   3.3  
Transfers
    4   3.4  
Payment of Purchase Consideration
    4   3.5  
Obligations
    5      
 
        4  
Lapse of Call Option
    5      
 
        4.1  
The Call Option
    5   4.2  
Effect on lapsing
    5      
 
        5  
Representations and warranties
    5      
 
        5.1  
Representations and warranties
    5   5.2  
Representations and warranties from the Shareholder
    6   5.3  
Continuation of representations and warranties
    6   5.4  
Survival of warranties
    6   5.5  
Reliance
    6   5.6  
Indemnity
    6      
 
        6  
Termination
    7      
 
        7  
Notices
    7      
 
        7.1  
Form and delivery
    7   7.2  
When effective
    7   7.3  
Deemed receipt
    7      
 
        8  
Assignment
    7      
 
        9  
Miscellaneous
    7      
 
        9.1  
Stamp duty
    7   9.2  
Costs and expenses
    8   9.3  
Exercise of rights
    8   9.4  
Waiver and variation
    8   9.5  
Approvals and consent
    8  

           
ã Mallesons Stephen Jaques 
    Call Option Agreement   i
10514233_1
         

 



--------------------------------------------------------------------------------



 



              9.6  
Remedies cumulative
    8   9.7  
Further assurances
    8   9.8  
Publicity
    8   9.9  
Damages
    8   9.10  
Time of the essence
    9   9.11  
Counterparts
    9      
 
        10  
Governing law, jurisdiction and service of process
    9      
 
        10.1  
Governing law
    9   10.2  
Serving documents
    9      
 
        11  
Interpretation
    9      
 
        11.1  
Definitions
    9   11.2  
General interpretation
    12   11.3  
Business Day
    12   11.4  
Number
    12   11.5  
Headings
    13  

           
ã Mallesons Stephen Jaques 
    Call Option Agreement   ii
10514233_1
         

 



--------------------------------------------------------------------------------



 



Call Option Agreement
Details

              Parties   Shareholder and Optionholder
 
            Shareholder   Name   Marley Holdings Pty Limited as
trustee for the Maloney Family Trust
ACN 051 913 387
 
                Address   Level 3, 5-13 Rosebery Avenue,
Rosebery NSW 2018
 
                Fax   +612 9697 0152
 
                Attention   Stephen Law
 
            Optionholder   Name   PTI Holding Company 2 Pty Limited
ACN 146 700 487
 
                Address   Level 61, Governor Philip Tower
1 Farrer Place, Sydney NSW 2000
 
                Fax   +1 713 652 0499
 
                Attention   Bradley Dodson, Senior Vice President and Chief
Financial Officer
 
            Governing law   New South Wales
 
            Date of agreement   15 October 2010
 
            Recitals   A   The Company intends to propose the Scheme pursuant to
which the Optionholder will acquire all the ordinary shares in the Company.
 
                B   The Shareholder has agreed to grant the Optionholder an
option to acquire Option Shares, on the terms of this agreement.

           
10510432_1ã Mallesons      
    Call Option Agreement   1
Stephen Jaques
         

 



--------------------------------------------------------------------------------



 



Call Option Agreement
General terms

1   Call Option   1.1   Grant of option       Subject to the fulfilment of the
condition precedent referred to in clause 1.2, in consideration of the payment
of the Option Fee by the Optionholder to the Shareholder (of which receipt is
acknowledged), the Shareholder irrevocably grants to the Optionholder the right
to require the Shareholder to sell the Option Shares to the Optionholder for the
Exercise Price and on and subject to the terms and conditions of this agreement.
  1.2   Conditional on FIRB approval       In respect of the Tranche B Shares,
despite any other provision of this agreement, this agreement is of no force or
effect unless and until the following condition is fulfilled:

  (a)   Optionholder has received a written notice under the Foreign
Acquisitions and Takeovers Act 1975 (Cth) (FATA), by or on behalf of the
Treasurer of the Commonwealth of Australia stating that the Commonwealth
Government does not object to the transactions contemplated by this agreement
and/or the Transaction, either unconditionally or on terms that are not unduly
onerous on Optionholder given the size and nature of the Transaction;     (b)  
the Treasurer of the Commonwealth of Australia becomes precluded from making an
order in relation to the subject matter of this agreement and the Transaction
under the FATA; or     (c)   if an interim order is made under the FATA in
respect of the transactions contemplated by this agreement or the Transaction,
the subsequent period for making a final order prohibiting the transactions
contemplated by this agreement and/or the Transaction elapses without a final
order being made.

1.3   Right to dispose of shares not affected       Nothing in this agreement
restricts or will be taken to restrict the Shareholder’s right to Deal in
Shares, other than the Option Shares, with another party.   1.4   No dealing in
Option Shares       From the date of this Agreement until the end of the Call
Option Period, the Shareholder may not Deal in:

  (a)   the Tranche A Shares; and     (b)   if the condition precedent referred
to in clause 1.2 is fulfilled, the Tranche B Shares,

           
10510432_1ã Mallesons      
    Call Option Agreement   2
Stephen Jaques
         

 



--------------------------------------------------------------------------------



 



    except as contemplated by this agreement.   1.5   Right to vote shares not
affected       Nothing in this agreement will be taken to restrict:

  (a)   the ability of the Shareholder to exercise the votes attaching to any
Option Share in the Shareholder’s absolute discretion before the Call Option is
exercised in respect of the Option Shares; and     (b)   the Shareholder’s right
to vote for or against any resolution proposed in relation to the Company
(including any resolution in relation to a Scheme).

2   Exercise   2.1   Call Option Exercise

  (a)   Optionholder may only exercise the Call Option if a Matching Proposal
has been publicly announced in connection with clause 10.6(b)(1) of the
Implementation Deed (“Matching Announcement”).     (b)   If, and only if, the
pre-condition to exercise in clause 2.1(a) has been fulfilled, Optionholder may
exercise the Call Option by signing and delivering to the Shareholder a Call
Option Notice at any time before the end of the later of:

  (i)   the 10th Business Day after the date on which the Matching Announcement
was made; and     (ii)   the Business Day after the date on which the condition
precedent referred to in clause 1.2 is fulfilled.

  (c)   If the Call Option is not exercised during the period referred to in
clause 2.1(b), the Call Option will lapse.

2.2   Call Option Notice

  (a)   Once given, a Call Option Notice is irrevocable.     (b)   A Call Option
Notice may be given either:

  (i)   in respect of all of the Tranche A Shares; or     (ii)   if the
condition precedent referred to in clause 1.2 is fulfilled:

  (A)   all of the Option Shares; or     (B)   if a Call Option Notice has
previously been given in respect of all of the Tranche A Shares, the Tranche B
Shares.

  (c)   The Call Option may be exercised, and a Call Option Notice may be given,
on more than one occasion.

           
10510432_1ã Mallesons      
    Call Option Agreement   3
Stephen Jaques
         

 



--------------------------------------------------------------------------------



 



2.3   Time of exercise       The Call Option is taken to have been exercised at
the time when a signed Call Option Notice is delivered in accordance with clause
2.1.   2.4   Sale and purchase       Upon exercise of a Call Option, the
Shareholder agrees to sell and transfer to the Optionholder, and the
Optionholder agrees to purchase from the Shareholder, all of the Relevant Shares
for the Exercise Price on the terms and conditions of this agreement.   2.5  
Transfer free from encumbrances       The Relevant Shares must be transferred
free from any mortgage, charge, lien, pledge or other encumbrance and with all
rights, including dividend rights, attached or accruing to them on and from the
date of exercise of the Call Option.   3   Completion   3.1   Time and place of
Completion       If the Call Option is exercised, completion of the sale and
purchase of the Relevant Shares will take place at 10.00am on the Completion
Date at the offices of Mallesons Stephen Jaques or such other time and place as
the Shareholder and the Optionholder may agree.   3.2   Steps to occur at
Completion       On the Completion Date:

  (a)   the Shareholder must transfer or procure the transfer of the Relevant
Shares to the Optionholder; and     (b)   the Optionholder and the Shareholder
must execute and deliver all necessary documents and give all necessary
instruments to ensure that all right, title and interest in the Relevant Shares
passes from the Shareholder to the Optionholder free from all encumbrances.

3.3   Transfers       The Relevant Shares are deemed to have been transferred
pursuant to clause 3.2(b):

  (a)   on the transfer of title in accordance with the ASTC Settlement Rules
and procedures of CHESS (or such other computer based system which provides for
the recording and transfer of title by way of electronic entries, delivery and
transfer of title, used by the Company from time to time); or     (b)   by such
other manner as agreed between the parties.

3.4   Payment of Purchase Consideration       If the Shareholder complies with
its obligations under clause 3.2 , the Optionholder must pay the Purchase
Consideration to the Shareholder in immediately available funds on the
Completion Date.

           
10510432_1ã Mallesons      
    Call Option Agreement   4
Stephen Jaques
         

 



--------------------------------------------------------------------------------



 



3.5   Obligations       Each of the obligations in this clause 3 is
interdependent. Subject to Optionholder complying with clause 3.4, Shareholder
grants to Optionholder a power of attorney to exercise all documents and take
any actions on Shareholder’s behalf (including giving any necessary directions
to the Company) which are necessary or convenient to give effect to the transfer
of the Relevant Shares.   4   Lapse of Call Option   4.1   The Call Option      
The Call Option lapses if:

  (a)   it is not validly exercised by the end of the Call Option Period; or    
(b)   the Optionholder terminates this agreement.

4.2   Effect on lapsing       Upon lapsing, the Call Option is of no further
effect and (without prejudice to any accrued rights or obligations of the
Optionholder and the Shareholder) there are no continuing rights or obligations
of the Optionholder or the Shareholder.   5   Representations and warranties  
5.1   Representations and warranties       The Optionholder represents and
warrants to the Shareholder, and the Shareholder represents and warrants to the
Optionholder, that:

  (a)   (incorporation and existence) it has been incorporated as a company
limited by shares in accordance with the laws of its place of incorporation, is
validly existing under those laws and has power and authority to carry on its
business as it is now being conducted; and     (b)   (power) it has power to
enter into this agreement and comply with its obligations under it; and     (c)
  (no contravention or exceeding power) this agreement and the transactions
under it which involve it do not contravene its constituent documents (if any)
or any law or obligation by which it is bound or to which any of its assets are
subject or cause a limitation on its powers (or, to the extent applicable, the
powers of its directors) to be exceeded; and     (d)   (authorisations) it has
in full force and effect the authorisations necessary for it to enter into this
agreement, to comply with its obligations and exercise its rights under it, and
allow it to be enforced; and     (e)   (validity of obligations) its obligations
under this agreement are valid and binding and are enforceable against it in
accordance with its terms; and     (f)   (solvency) there are no reasonable
grounds to suspect that it is unable to pay its debts as and when they become
due and payable; and

           
10510432_1ã Mallesons      
    Call Option Agreement   5
Stephen Jaques
         

 



--------------------------------------------------------------------------------



 



  (g)   (no steps to wind up) no meeting has been convened or resolution
proposed or petition presented and no order has been made for its winding up;
and     (h)   (no agreement with creditors) no voluntary arrangement has been
proposed or reached with any of its creditors; and     (i)   (litigation) there
is no pending or threatened proceeding affecting it or any of its assets before
a court, governmental agency, commission or arbitrator except those in which a
decision against it (either alone or together with other decisions) would be
insignificant.

5.2   Representations and warranties from the Shareholder       The Shareholder
represents and warrants to the Optionholder that:

  (a)   (registered owner) it is either the registered owner of the Option
Shares or the Option Shares are held for it by a nominee or nominees;     (b)  
(no encumbrances) there are no mortgages, charges, pledges, liens, encumbrances
or other security interests over or affecting the Option Shares; and     (c)  
(Option Shares are fully paid) the Option Shares are fully paid; and     (d)  
(valid title on Completion) on Completion, the Option Shares will be:

  (i)   free and clear of all Encumbrances; and     (ii)   able to be sold and
transferred free of any competing rights including pre-emptive rights or rights
of first refusal.

5.3   Continuation of representations and warranties       The representations
and warranties in clause 5 are taken to be also made on the date of the exercise
of the Call Option and on each Completion Date, save that in clause 5.2 each
reference to Option Shares shall be a reference to Relevant Shares.   5.4  
Survival of warranties       The representations and warranties in this clause 5
survive the execution of this agreement.   5.5   Reliance       Each party
acknowledges that the other party has entered into this agreement and agreed to
take part in the transactions that it contemplates in reliance on the warranties
made or repeated in this clause.   5.6   Indemnity       Each party indemnifies
the other party against any loss suffered or incurred as a result of its beach
of this agreement.

           
10510432_1ã Mallesons      
    Call Option Agreement   6
Stephen Jaques
         

 



--------------------------------------------------------------------------------



 



6   Termination

  (a)   This agreement:

  (i)   automatically terminates without any liability if the Call Option has
lapsed under clause 4.1; and     (ii)   may be terminated by the Optionholder at
any time by written notice to Shareholder.

  (b)   On termination this agreement will become void and have no effect and
Shareholder is absolutely entitled to retain the Option Fee.

7   Notices   7.1   Form and delivery       A notice, approval, consent or other
communication in connection with this agreement:

  (a)   must be in writing;     (b)   must be marked for the attention of the
person indicated in the Details; and     (c)   must be left at the address of
the addressee, or sent by facsimile to the facsimile number of the addressee
which is specified in the Details or (in any case) if the addressee notifies
another address or facsimile number then to that address or facsimile number.

7.2   When effective       A notice, approval, consent or other communication
takes effect from the time it is received unless a later time is specified in
it.   7.3   Deemed receipt       A facsimile is taken to be received on
production of a transmission report by the machine from which the facsimile was
sent which indicates that the facsimile was sent in its entirety to the
facsimile number of the recipient.   8   Assignment       Neither party may
assign its rights under this agreement without the written consent of the other
party.   9   Miscellaneous   9.1   Stamp duty       Optionholder will pay any
stamp duty and any other taxes in respect of the execution, delivery and
performance of:

  (a)   this agreement; and

           
10510432_1ã Mallesons      
    Call Option Agreement   7
Stephen Jaques
         

 



--------------------------------------------------------------------------------



 



  (b)   any agreement or document entered into or signed under this agreement.

9.2   Costs and expenses       Each party must pay its own costs and expenses in
relation to the negotiation, preparation, execution and delivery of this
agreement.   9.3   Exercise of rights       A party may exercise a right, power
or remedy at its discretion, and separately or concurrently with another right,
power or remedy. Failure by a party to exercise or delay in exercising a right,
power or remedy does not prevent its exercise.   9.4   Waiver and variation    
  A provision of or a right created under this agreement may not be:

  (a)   waived except in writing signed by the party granting the waiver; or    
(b)   varied except in writing signed by the parties.

9.5   Approvals and consent       A party may give conditionally or
unconditionally or withhold its approval or consent in its absolute discretion
unless this agreement expressly provides otherwise.   9.6   Remedies cumulative
      The rights, powers and remedies provided in this agreement are cumulative
with and not exclusive of the rights, powers or remedies provided by law
independently of this agreement.   9.7   Further assurances       Each party
agrees, at its own expense, at the request of any other party, to do everything
reasonably necessary to give effect to this agreement and the transactions
contemplated by it (including the execution of documents) and to use all
reasonable endeavours to cause relevant third parties to do likewise.   9.8  
Publicity       Except as contemplated by this agreement, a party may not make
press or other announcements or releases relating to this agreement and the
transactions the subject of this agreement without the approval of the other
parties to the form and manner of the announcement or release unless that
announcement or release is required to be made by law or by a stock exchange.  
9.9   Damages       The Shareholder acknowledges that monetary damages alone
would not be adequate compensation to the Optionholder for breach by the
Shareholder of clause 3 and that the Optionholder is entitled to seek an
injunction from a court of competent jurisdiction if:

  (a)   the Shareholder fails to comply or threatens to fail to comply with
clause 3; or

           
10510432_1ã Mallesons      
    Call Option Agreement   8
Stephen Jaques
         

 



--------------------------------------------------------------------------------



 



  (b)   the Optionholder has reason to believe the Shareholder will not comply
with clause 3.

9.10   Time of the essence       Time is of the essence of this agreement in
respect of any date or period determined under this agreement.   9.11  
Counterparts       This agreement may consist of a number of copies, each signed
by one or more parties to this agreement. If so, the signed copies are treated
as making up the one document.   10   Governing law, jurisdiction and service of
process   10.1   Governing law       This agreement and the transactions
contemplated by it are governed by the law in force in the place specified in
the Details. Each party submits to the non-exclusive jurisdiction of the courts
of that place.   10.2   Serving documents       Without preventing any other
method of service, any document in action may be served on a party by being
delivered to or left at that party’s address in the details.   11  
Interpretation   11.1   Definitions       The following words have these
meanings in this agreement unless the contrary intention appears.       ASIC
means the Australian Securities and Investments Commission.       Associate has
the meaning given in section 12(2) of the Corporations Act.       ASTC
Settlement Rules means the operating rules of ASX Settlement Corporation Pty
Limited.       Board means the board of directors of the Company.       Business
Day means a day on which trading banks are open for general business in Sydney,
Australia.       Call Option means the call option granted to the Optionholder
under clause 1.       Call Option Notice means a notice in the form set out in
Schedule 1.       Call Option Period means the period commencing on the date of
this agreement and ending on 31 March 2011.

           
10510432_1ã Mallesons      
    Call Option Agreement   9
Stephen Jaques
         

 



--------------------------------------------------------------------------------



 



    CHESS means the Clearing House Electronic Subregistry System operated by ASX
Settlement Pty Ltd and ASX Clear Pty Ltd.       Company means The Mac Services
Group Limited (ACN 003 657 510).       Competing Transaction means a transaction
of which notice is given by the Company to Optionholder pursuant to clause
10.6(a)(4) of the Implementation Deed.       Completion means settlement of the
sale of Relevant Shares in accordance with clause 3.       Completion Date means
the date which is 5 Business Days after the date on which the Call Option is
exercised (in whole or in part) in accordance with clause 2.1.      
Corporations Act means the Corporations Act 2001 (Cth).       Court means the
Supreme Court of New South Wales or a court of competent jurisdiction under the
Corporations Act.       Deal means:

  (a)   sell, assign, transfer, declare a trust over or otherwise dispose of;  
  (b)   agree or offer to sell, assign, transfer of otherwise dispose of;    
(c)   enter into any option which, if exercised, enables or requires the person
to sell, assign, transfer, declare a trust over or otherwise dispose of; or    
(d)   create or agree or offer to create or permit to be created any interest or
Encumbrance.

    Encumbrance means a mortgage, charge, pledge, lien, hypothecation or third
party interest of any kind whatever, or an agreement to create any of them or to
allow any of them to exist.       Exercise Price means, in respect of each
Option Share, the Value per Share that the Optionholder proposes to pay under
the Matching Proposal.       Matching Proposal means a proposal that is provided
by the Optionholder to the Board pursuant to clause 10.6(a)(5) of the
Implementation Deed and which the Board determines in good faith is more
favourable to the Company’s shareholders than the Competing Transaction.      
Option Fee means A$10.00.       Option Shares means 33,027,372 Shares.      
Purchase Consideration means the amount equal to the Exercise Price multiplied
by the number of Relevant Shares the subject of the relevant Call Option Notice,
rounded down to the nearest whole number where a fraction.       Related Entity
has the meaning it has in the Corporations Act.       Relevant Shares means, the
number of Option Shares specified in the Call Option Notice being either:

           
10510432_1ã Mallesons      
    Call Option Agreement   10
Stephen Jaques
         

 



--------------------------------------------------------------------------------



 



  (a)   all of the Tranche A Shares;     (b)   all of the Tranche B Shares; or  
  (c)   all of the Option Shares.

    Scheme means the transaction proposed by the Company to its shareholders
pursuant to Part 5.1 of the Corporations Act 2001 pursuant to which the
Optionholder proposes to acquire all of the shares in the Company in accordance
with the terms of the scheme implementation deed dated 15 October 2010 between
the Company and Optionholder.       Scheme Meeting means the meeting of the
Company shareholders ordered by the Court to be convened under section 411(1) of
the Corporations Act to implement the Scheme.       Share means an ordinary
share in the capital of the Company.       Tranche A Shares means 24,729,037
Shares.       Tranche B Shares means 8,298,335 Shares.       Transaction means
the acquisition of all the Shares in the Company by the Optionholder under the
Scheme.       Value means in relation to any consideration at any time:

  (a)   if the consideration is a cash sum in $A, that $A value;     (b)   if
the consideration is a cash sum denominated in a currency other than Australian
dollars, the value of the consideration will be based on its Australian dollar
equivalent applying the 5 day averaged currency exchange rate for the relevant
foreign currency quoted on Reuters over the 5 days ending on the day prior to
the relevant date;     (c)   if the consideration is in a form of securities in
an entity listed on any securities exchange, the consideration will be valued
based on the volume weighted average price of the relevant securities over the
5 days ending on the day prior to the relevant date. If that price is quoted in
a currency other than Australian dollars that price must be converted into
Australian dollars applying the 5 day averaged currency exchange rate for the
relevant foreign currency quoted on Reuters over the 5 days ending on the
relevant date;     (d)   in any other case, the value in A$:

  (i)   as agreed by the parties (acting reasonably); or     (ii)   in the
absence of agreement, as determined by an independent expert (acting as expert
and not arbitrator and on behalf of both parties whose decision will be, in the
absence of manifest error, final and binding on both parties) the identity of
which is agreed by the parties (or in the absence of agreement, such person as
nominated by the National President of the Institute of Chartered Accountants).

           
10510432_1ã Mallesons      
    Call Option Agreement   11
Stephen Jaques
         

 



--------------------------------------------------------------------------------



 



11.2   General interpretation       Unless the contrary intention appears, a
reference in this agreement to:

  (a)   a group of persons is a reference to any two or more of them jointly and
to each of them individually;     (b)   anything (including an amount) is a
reference to the whole and each part of it;     (c)   a document (including this
agreement) includes any variation or replacement of it;     (d)   law means
common law, principles of equity, and laws made by parliament including
regulations and other instruments under them, and consolidations, amendments,
re-enactments or replacements of any of them);     (e)   a time of day is a
reference to Sydney time;     (f)   if a period of time dates from a given day
or the day of an act or event, it is to be calculated exclusive of that day; and
    (g)   if an act prescribed under this agreement to be done by a party on or
by a given day is done after 5.00pm on that date, it is taken to be done on the
next day;     (h)   the word “person” includes an individual, a firm, a body
corporate, an unincorporated association and an authority;     (i)   a
particular person includes a reference to the person’s executors,
administrators, successors, substitutes (including persons taking by novation)
and assigns;     (j)   the words “including”, “for example” or “such as” when
introducing an example, do not limit the meaning of the words to which the
example relates to that example or examples of a similar kind;     (k)  
Australian dollars, A$ or $ is a reference to the lawful currency of Australia;
and     (l)   an expression defined in, or given a meaning for the purpose of,
the Corporations Act in a context similar to that in which the expression is
used in this agreement has the same meaning or definition.

11.3   Business Day       Where the day on or by which any thing is to be done
is not a Business Day, that thing must be done on or by the preceding Business
Day.   11.4   Number       The singular includes the plural and vice versa.

           
10510432_1ã Mallesons      
    Call Option Agreement   12
Stephen Jaques
         

 



--------------------------------------------------------------------------------



 



11.5   Headings       Headings (including those in brackets at the beginning of
paragraphs) are for convenience only and do not affect the interpretation of
this agreement.

EXECUTED as an agreement

           
10510432_1ã Mallesons      
    Call Option Agreement   13
Stephen Jaques
         

 



--------------------------------------------------------------------------------



 



Call Option Agreement
Schedule 1 — Call Option Notice

To:   Marley Holdings Pty Limited as trustee for the Maloney Family Trust (the
“Shareholder”)

[date]
Call Option Agreement dated 15 October 2010 between the Shareholder and PTI
Holding Company 2 Pty Limited (“Call Option Agreement”)
In accordance with clause 4.1 of the Call Option Agreement, the Optionholder
exercises the Call Option in respect of the [Option Shares/Tranche A
Shares/Tranche B Shares].
Words used but not defined in this notice have the meanings that they have in
the Option Agreement.

         
EXECUTED by PTI HOLDING COMPANY 2 PTY LIMITED in accordance with section 127(1)
of the Corporations Act 2001 (Cwlth) by authority of its directors:


 
Signature of director




 
Name of director (block letters)

  )
)
)
)
)
)
)
)
)
)
)
)  




 
Signature of director/company secretary*
*delete whichever is not applicable




 
Name of director/company secretary*
(block letters)
*delete whichever is not applicable

           
10510432_1ã Mallesons      
    Call Option Agreement   14
Stephen Jaques
         





--------------------------------------------------------------------------------



 



Call Option Agreement
Signing page

         
EXECUTED by PTI HOLDING
COMPANY 2 PTY LIMITED in accordance with section 127(1) of the Corporations Act
2001 (Cwlth) by authority of its directors:


/s/ Bradley Dodson


Signature of director



BRADLEY DODSON

Name of director (block letters)
  )
)
)
)
)
)
)
)
)
)
)
)  



/s/ Tim Diadiun

Name of director/company secretary*
*delete whichever is not applicable




TIM DIADIUN


Name of director/company secretary*
(block letters)
*delete whichever is not applicable
 
       
EXECUTED by MARLEY
HOLDINGS PTY LIMITED as trustee for the Maloney Family Trust in accordance with
section 127(1) of the Corporations Act 2001 (Cwlth) by authority of its
directors:

/s/ Mark Maloney


Signature of director




MARK MALONEY

Name of director (block letters)
  )
)
)
)
)
)
)
)
)
)
)
)  



/s/ Kevin Maloney

Name of director/company secretary*
*delete whichever is not applicable

KEVIN MALONEY

Name of director/company secretary*
(block letters)
*delete whichever is not applicable

           
10510432_2ã Mallesons      
    Call Option Agreement   15
Stephen Jaques
         

